                Case 2:17-cr-00060-MCE Document 235 Filed 03/13/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY S. HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-00060-MCE
11
                                       Plaintiff,          UNITED STATES’ SENTENCING
12                                                         MEMORANDUM
                             v.
13                                                         DATE: March 19, 2020
     PAMELA STEPHANIE EMANUEL,                             TIME: 10:00 a.m.
14                                                         COURT: Hon. Morrison C. England, Jr.
                                       Defendant.
15

16
                                  I.         SENTENCING RECOMMENDATION
17
            Defendant Pamela Stephanie Emanuel is set for judgment and sentencing on March 19, 2020, for
18
     her role in a scheme to defraud the State of California by using stolen identities to file false
19
     unemployment insurance claims with the California Employment Development Department (EDD).
20
     Emanuel pleaded guilty on December 10, 2019 to one count of Mail Fraud, in violation of 18 U.S.C. §
21
     1341 and one count of Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A. ECF 216, 218.
22
            Both parties, as well as the Probation Office, agree that the applicable sentencing guideline range
23
     is 75 to 87 months imprisonment.1 ECF 232; see Plea Agreement, ECF 218 at 8. This guideline range
24
     accounts for the defendant’s offense, the loss intended and inflicted upon the State of California, the
25

26
            1
            The total offense level for Count 2, Mail Fraud, is 24. PSR ¶ 38. With a criminal history
27 category of I (see PSR ¶ 48), the resulting guideline range for Count 2 is 51 to 63 months. The guideline
   range for Count 17, Aggravated Identity Theft, is 24 months (see PSR ¶ 39) consecutive to Count 2 (see
28 18 U.S.C. § 1028A), resulting in a total range of 75 to 87 months.


      USA SENTENCING MEMO                                  1
              Case 2:17-cr-00060-MCE Document 235 Filed 03/13/20 Page 2 of 2

 1 large number of identity theft victims in this case, and the defendant’s abuse of her position of trust as an

 2 EDD employee. See PSR ¶¶ 28-32. This range also accounts for the defendant’s acceptance of

 3 responsibility. PSR ¶ 36-37.

 4           The United States hereby submits its recommendation that Emanuel be sentenced to a term of 75

 5 months imprisonment, the low-end of the applicable sentencing guideline range, as a sentence sufficient,

 6 but not greater than necessary, to meet the purposes of sentencing set forth in 18 U.S.C. § 3553(a).

 7                            II.      RESTITUTION AND VICTIM IMPACT
 8          In the Plea Agreement, the defendant agreed to pay full restitution to EDD in the amount of

 9 $773,773. See Plea Agreement, ECF 218 at 3; PSR ¶ 87. The defendant also agreed to pay full

10 restitution to individuals whose identities were stolen, and suffered losses as a result of the scheme.

11 Plea Agreement, ECF 218 at 3. To date, two victim impact statements were received by identity theft

12 victims. PSR ¶ 24. These victims claimed financial losses, but such losses were unable to be verified.

13 PSR ¶ 24. The government intends to read one of the victim impact statements at the hearing, as

14 requested by the victim.

15                                          III.     CONCLUSION
16          For the foregoing reasons, the United States respectfully recommends that the Court impose a

17 sentence of 75 months imprisonment, which is a sentence sufficient, but not greater than necessary, to

18 meet the considerations set forth in 18 U.S.C. § 3553(a).

19

20

21
      Dated: March 13, 2020                                  MCGREGOR W. SCOTT
22                                                           United States Attorney
23
                                                      By: /s/ AMY S. HITCHCOCK
24                                                        AMY S. HITCHCOCK
                                                          Assistant United States Attorney
25

26

27

28


      USA SENTENCING MEMO                                2
